
	

113 S297 IS: Educational Opportunities Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 297
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Rubio introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for qualified elementary and secondary education
		  tuition.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Educational Opportunities
			 Act.
		2.Tax credit for
			 contributions to scholarship granting organizations
			(a)Credit for
			 individuals
				(1)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
					
						25E.Qualified
				elementary and secondary education tuition
							(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of qualified contributions made by the taxpayer during the
				taxable year.
							(b)Dollar
				limitationThe amount allowed as a credit under subsection (a)
				with respect to any taxpayer shall not exceed—
								(1)$2,250, in the
				case of a married individual filing a separate return, and
								(2)$4,500, in any
				other case.
								(c)Qualified
				contributions; other definitionsFor purposes of this
				section—
								(1)Qualified
				contributionThe term qualified contribution means a
				charitable contribution (as defined by section 170(c)) to an scholarship
				granting organization.
								(2)Scholarship
				granting organizationThe term scholarship granting
				organization means any organization—
									(A)which is
				described in section 501(c)(3) and exempt from tax under section 501(a),
									(B)whose exclusive
				purpose is to provide scholarships for the qualified elementary and secondary
				education expenses of eligible students, and
									(C)which meets the
				requirements of subsection (d).
									(3)Eligible
				studentThe term eligible student means an
				individual—
									(A)who is enrolled
				in an elementary or secondary school (within the meaning of section
				530(b)(3)(B), after the application of paragraph (4)(B)), and
									(B)who is a member
				of a household with a total annual household income which does not exceed 250
				percent of the Federal poverty guidelines (as determined by the Secretary of
				Health and Human Services).
									(4)Qualified
				elementary and secondary education expensesThe term
				qualified elementary and secondary education expenses has the
				meaning given such term by section 530(b)(3), except that—
									(A)child
				shall be substituted for beneficiary and a child
				shall be substituted for the designated beneficiary of the trust
				in clauses (i) and (iii) of subparagraph (A) thereof, and
									(B)in applying such
				paragraph, the term school shall only include schools
				which—
										(i)charge tuition
				for attendance,
										(ii)comply with all
				applicable State laws, including laws relating to unlawful discrimination,
				health and safety requirements, and criminal background checks of employees,
				and
										(iii)agree to
				provide annual reports as described in subsection (e) to a scholarship granting
				organization and to the parents or guardians of eligible students receiving a
				scholarship from the scholarship granting organization.
										(5)ScholarshipThe
				term scholarship does not include any payment to fulfill or fund
				any obligation or project of any school or school system to provide a free,
				appropriate public education.
								(d)Requirements
				for scholarship granting organizationsAn organization meets the
				requirements of this section if—
								(1)such organization
				does not provide grants to eligible students for any expenses other than
				qualified elementary and secondary education expenses,
								(2)such organization
				provides grants to—
									(A)more than 1
				student, and
									(B)different
				students attending more than 1 school,
									(3)such organization
				does not earmark or set aside contributions for scholarships on behalf of any
				particular student or to any specific school or group of schools,
								(4)such organization
				takes appropriate steps to verify the annual household income and family size
				of eligible students to which it provides grants,
								(5)such organization
				obtains annual audits from an independent certified public accountant and
				submits such audits to the Secretary,
								(6)no employee of
				such organization has violated any law relating to the audit described in
				paragraph (4), and
								(7)such
				organization—
									(A)requires any
				eligible student who receives a scholarship—
										(i)to participate in
				the evaluation conducted by the Institute of Education Science under section
				2(d) of the Educational Opportunities
				Act, and
										(ii)to permit such
				organization to share assessment information and other data regarding the
				student with the Institute in accordance with subparagraph (B), and
										(B)provides the
				reports described in subsection (e)(1)(C) and such other information as
				necessary to the Director of the Institute of Education Science for the
				purposes of identifying eligible students receiving a scholarship from such
				organization and conducting the evaluations and reports required under section
				2(d) of the Educational Opportunities
				Act.
									For
				purposes of paragraph (5), the term independent certified public
				accountant means, with respect to an organization, a certified public
				accountant which is not a related person (within the meaning of section
				465(b)(3)(C)) with respect to such organization or any employee of such
				organization.(e)Eligible school
				reporting requirement
								(1)In
				generalThe reports described in this subsection include—
									(A)a report to the
				parents on the student’s academic achievement, including a comparison with the
				aggregate academic achievement of other students in the same grade or level at
				the school who receive a scholarship from a scholarship granting organization,
				if available, and
									(B)a report, to each
				scholarship granting organization that provides scholarships to students at the
				school, that includes—
										(i)the test results,
				in the aggregate and disaggregated by race or ethnicity and grade level, of the
				students receiving such scholarships who are in grades 3 through 12 on a
				grade-appropriate nationally norm-referenced standardized test, or a
				grade-appropriate State-recognized assessment, and
										(ii)any additional
				data requested by the Director of the Institute of Education Sciences in
				accordance with section 2(d)(B) of the Educational Opportunities Act.
										(2)No personally
				identifiable informationIn preparing and submitting the report
				described paragraph (1)(B), a school shall not include any personally
				identifiable information regarding a student.
								(f)Denial of
				double benefitNo deduction shall be allowed under any provision
				of this chapter for any expense for which a credit is allowed under this
				section.
							(g)ElectionThis
				section shall apply to a taxpayer for a taxable year only if such taxpayer
				elects to have this section apply for such taxable
				year.
							.
				(2)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
					
						
							Sec. 25E. Qualified elementary and secondary education
				tuition.
						
						.
				(b)Credit for
			 corporations
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						45S.Contributions
				to scholarship granting organizations
							(a)General
				ruleFor purposes of section 38, in the case of a corporation,
				the education scholarship credit determined under this section for the taxable
				year is the aggregate amount of qualified contributions for the taxable
				year.
							(b)LimitationThe
				amount of the credit determined under this section for any taxable year shall
				not exceed $100,000.
							(c)Qualified
				contributionsFor purposes of this section, the term
				qualified contribution has the meaning given such term under
				section 25E.
							(d)Denial of
				double benefitNo deduction shall be allowed under any provision
				of this chapter for any expense for which a credit is allowed under this
				section.
							(e)ElectionThis
				section shall apply to a taxpayer for a taxable year only if such taxpayer
				elects to have this section apply for such taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period and inserting , plus at the end of
			 paragraph (36), and by adding at the end the following new paragraph:
						
							(37)the education
				scholarship credit determined under section
				45S(a).
							.
					(B)The table of
			 section for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 45S. Contributions to scholarship granting
				organizations.
							
							.
					(c)Excise tax on
			 failure of scholarship granting organizations To make distributions
				(1)In
			 generalChapter 42 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subchapter:
					
						HScholarship
				granting organizations
							
								Sec. 4968. Tax on failure to
				  distribute receipts.
							
							4968.Tax on
				failure to distribute receipts
								(a)Tax
				imposedThere is hereby imposed a tax on the failure of an
				scholarship granting organization (as defined in section 25E(c)(2)) to make
				distributions in any taxable year in an amount equal to or in excess of the
				required distribution amount before the distribution deadline.
								(b)Amount of
				taxThe tax imposed by subsection (a) shall be equal to 15
				percent of the excess (if any) of—
									(1)the required
				distribution amount with respect to the taxable year, over
									(2)the amount of
				receipts of the scholarship granting organization for such taxable year which
				are distributed before the distribution deadline with respect to such
				receipts.
									(c)DefinitionsFor
				purposes of this section—
									(1)Required
				distribution amountThe required distribution amount with respect
				to a taxable year is the amount equal to 90 percent of the total receipts of
				the scholarship granting organization for such taxable year.
									(2)DistributionsThe
				term distribution includes amounts which are formally committed
				but not distributed.
									(3)Distribution
				deadlineThe distribution deadline with respect to receipts for a
				taxable year is the first day of the second taxable year following the taxable
				year in which such receipts are received by the scholarship granting
				organization.
									(d)Reasonable
				cause exceptionThe tax imposed by subsection (a) shall not apply
				with respect to any failure to make required distributions before the
				distribution deadline which is not willful and is due to reasonable
				cause.
								.
				(2)Abatement of
			 tax
					(A)General
			 ruleSubsection (b) of section 4962 of such Code is amended by
			 striking or G and inserting G, or H.
					(B)First tier
			 taxSubsection (a) of section 4963 of such Code is amended by
			 inserting 4968, after 4967,.
					(C)Taxable
			 eventSubsection (c) of section 4963 of such Code is amended by
			 inserting 4968, after 4967,.
					(3)Correction
			 periodSubparagraph (A) of section 4963(e)(2) of such Code is
			 amended by inserting or 4968 after 4942.
				(4)Conforming
			 amendmentThe table of subchapters for chapter 42 of such Code is
			 amended by adding at the end the following new item:
					
						
							Subchapter H. Scholarship
				granting
				organizations
						
						.
				(d)Evaluations
				(1)DefinitionsIn
			 this section—
					(A)the terms
			 eligible student, qualified elementary and secondary
			 education expenses, and scholarship granting organization
			 have the meanings given such terms in section 25E(c) of the Internal Revenue
			 Code of 1986, as added by this Act;
					(B)the term
			 Director means the Director of the Institute of Education
			 Sciences; and
					(C)the term
			 participating student means an eligible student who receives a
			 scholarship for qualified elementary and secondary education expenses from a
			 scholarship granting organization.
					(2)Evaluations
					(A)In
			 generalBy not later than April 1 of the year following the year
			 of the date of enactment of this Act, and by April 1 of each subsequent year,
			 the Director shall conduct an annual evaluation to determine the effectiveness
			 of scholarships provided by scholarship granting organizations to eligible
			 students in improving the academic achievement and success of the eligible
			 students.
					(B)Contents of the
			 evaluationIn conducting the evaluation required under this
			 subsection, the Director shall—
						(i)request, from
			 each scholarship granting organization, the reports provided to the scholarship
			 granting organization by the schools accepting participating students, in
			 accordance with section 25E(e)(1)(B);
						(ii)using the
			 reports described in clause (i), assess the academic achievement of all
			 participating students in grades 3 through 12, based on the nationally
			 norm-referenced standardized test or State-recognized assessment used by each
			 school;
						(iii)evaluate the
			 school retention rates, secondary school graduation rates, and institution of
			 higher education admission rates of participating students;
						(iv)evaluate the
			 success of the tax credits allowed under section 25E and 45S of the Internal
			 Revenue Code of 1986, as added by this Act, in expanding school choice options
			 for parents of participating students, increasing the satisfaction of such
			 parents and students, and increasing parental involvement of such parents in
			 the education of their students; and
						(v)evaluate such
			 other issues with respect to the education of participating students as the
			 Director considers appropriate for inclusion in the evaluation.
						(3)ReportsBy
			 not later than April 1 of the year after the year of the first evaluation under
			 paragraph (2), and by April 1 of each subsequent year, the Director shall
			 submit to the Committee on Ways and Means and the Committee on Health,
			 Education, Labor, and Pensions of the Senate, and the Committee on Finance and
			 the Committee on Education and the Workforce of the House of Representatives,
			 an annual report on scholarships provided by scholarship granting organizations
			 that incorporates the results of the most recent evaluation described in
			 paragraph (2).
				(4)ProhibitionNo
			 personally identifiable information shall be disclosed in the data,
			 evaluations, and reports required under this subsection.
				(5)Public
			 availabilityThe Director shall make all evaluations, reports,
			 and underlying data gathered pursuant to this subsection available to the
			 public, upon request and in a timely manner following submission of the
			 applicable report or evaluation under this subsection, subject to paragraph
			 (4).
				(e)Effective
			 dateThe amendments made by subsection (a), (b), and (c) shall
			 apply to taxable years beginning after December 31, 2013.
			
